                Case 2:15-cv-01175-RSL Document 164 Filed 06/01/20 Page 1 of 2



1
2
3
4
5                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
6                                      AT SEATTLE
7     YESENIA PACHECO, et al.,
                                                         Case No. C15-1175RSL
8                    Plaintiffs,
                                                         ORDER REGARDING
9               v.                                       DEFENDANT’S MOTION IN
                                                         LIMINE
10    UNITED STATES OF AMERICA,
11                   Defendant.
12
13          This matter comes before the Court on “Defendant’s Motion in Limine” regarding
14   the damages phase. Dkt. # 149. Defendant seeks to exclude evidence regarding (a) lost
15   wages or expenses that would ordinarily be incurred as the result of having and raising a
16   child and (b) S.L.P.’s lost future wages or general damages. Having reviewed the
17   submissions of the parties,1 the Court finds as follows:
18          Under Washington law, Ms. Pacheco and Mr. Lemus may “recover those expenses
19   in excess of the cost of the birth and rearing of [a normal child].” Harbeson v.
20   Parke-Davis, Inc., 98 Wn.2d 460, 477 (1983). Both parties are therefore correct: plaintiffs
21   may not recover for lost wages/expenses that would ordinarily be incurred as the result of
22   the birth of a child, but they may recover for the loss of income associated with taking
23   S.L.P. to medical appointments and therapy sessions.
24
25          1
             The Court has considered plaintiffs’ untimely response and defendant’s reply (which
26   was authorized by the Court’s case management order, Dkt. # 135 at 1).

     ORDER REGARDING DEFENDANT’S
     MOTION IN LIMINE - 1
             Case 2:15-cv-01175-RSL Document 164 Filed 06/01/20 Page 2 of 2



1          With regards to S.L.P.’s claim, Plaintiffs agree that she is entitled to recover only
2    extraordinary expenses for medical care and special training. Harbeson, 98 Wn.2d at 482.
3
4
5          Dated this 1st day of June, 2020.
6                                              A
                                               Robert S. Lasnik
7                                              United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     ORDER REGARDING DEFENDANT’S
     MOTION IN LIMINE - 2
